 
AMENDMENT TO PURCHASE AGREEMENT
& AGREEMENT MODIFICATION


This Amendment to Purchase Agreement & Agreement Modification (“Amendment”) is
dated as of May 16, 2010, by and between Galen Capital Corporation, a Nevada
corporation (“Galen”); GCC Capital Group, LLC, a Nevada limited liability
corporation (“GCC”), Innolog Holdings Corporation (“Purchaser”), Innovative
Logistics Techniques, Inc., a Virginia corporation (“Company”), the Company’s
Stockholders (“Stockholders”) and Verle Hammond, an individual (“Hammond”)
(collectively, the “Parties”).

 
WHEREAS, on March 31, 2009, the Parties entered into a Purchase Agreement
(“Purchase Agreement”) for the sale of the Company (the “Purchase”);
 
WHEREAS, the Company has experienced and continues to experience significant
cash flow challenges that threaten its survival and the Company continues to
need additional capital to meet various obligations;
 
WHEREAS, Galen and GCC have contributed significant amounts of capital to the
Company and covered various debt obligations of the Company;
 
WHEREAS, Galen, GCC and the Company have stepped up and taken action to address
various significant liabilities of the Company and potential personal
liabilities and exposure of various Stockholders and Hammond;
 
WHEREAS, additional capital may be contributed into the Company conditioned upon
the Purchase Agreement being modified as provided herein;
 
WHEREAS, the Parties desire to optimize the likelihood of the continued
viability and success of the Company and its parent companies (in which the
Stockholders own equity interests), and towards that objective, the Parties
desire to modify the terms of the Purchase and the Purchase Agreement (including
the Employment Agreement entered into between the Company and Hammond pursuant
thereto).
 
NOW THEREFORE, in consideration of the premises, $10.00, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:
 
1)           Capitalized terms not otherwise defined herein shall have the
meanings provided in the Purchase Agreement.
 
2)           The Purchase Agreement is hereby amended in accordance with Section
11.1 of the Purchase Agreement.

              PA Amendment No. 1
 
1

--------------------------------------------------------------------------------

 
 
3)           Section 2.3(a)(iii) Promissory Note. is hereby deleted.  The
parties agree that the promissory note executed in connection with the Purchase
and the Purchase Agreement is hereby retired.  The Stockholders agree to deliver
the original signed Promissory Note to Purchaser immediately upon execution of
this Amendment.  In exchange, the Shareholders shall receive a right to a total
of 1,000,000 total shares of Preferred Stock of Purchaser.  GCC and Purchaser
represent that (i) there will be only one class of preferred stock of Purchaser
at such time and (ii) that the Preferred Stock that the Stockholders receive
pursuant hereto shall have the exact same terms, rights and conditions as other
shares of Preferred Stock that are being issued to other persons that are
likewise retiring debt of GCC, Purchaser and/or the Company.  Such Preferred
Stock shall be issued or delivered to the Stockholders upon the earlier of (i)
the consummation of the pending merger of the Company with a public company and
(ii) December 31, 2010; provided, however, that such shares of Preferred Stock
shall not be issued and delivered to a specific Stockholder until such
Stockholder has executed and delivered such shareholder agreement, underwriting
agreement or similar agreements as may be required of all holders of Preferred
Stock of the Company, of Galen or of the merged company.  The 1,000,000 total
shares of Preferred Stock shall be divided among the Stockholders in the
respective amounts designated by the Stockholders in writing to Purchaser prior
to the date of issuance.
 
4)           Section 2.3(a)(iv) Conditional Note Payable. and Exhibit A, is
herby modified as follows:  the calculation of Net Income for purposes of the
earn out for the $900,000 Conditional Note Payable and the Net Income Target
related thereto shall be calculated with the exclusion of the expense of any
management fee to a parent company of Purchaser and the last clause of the first
sentence is changed from “second anniversary (Year 2010)” to “third anniversary
(Year 2011)” and the second clause in the last sentence is changed from “in
years 2012 and 2011” to “in years 2014 and 2015”.


5)           Contemporaneously herewith, Verle Hammond and the Company are
executing an amendment and restatement of that certain Employment Agreement
dated as of April 1, 2009, between Verle Hammond and the Company.  The parties
acknowledge and agree that there are no outstanding liabilities of any kind by
any of the parties to such agreement to any other party thereunder.  This
constitutes a mutual release of any claims of any kind or nature whatsoever
under or in connection with such employment agreement.  In addition, the Company
shall and shall continue to indemnify and hold Hammond harmless for actions and
claims by creditors of the Company, known by and disclosed to the Company by
Hammond; provided, however, that this indemnification shall not apply for any
act or omission of Hammond (or relatives / affiliates of Hammond) which is or
are deemed to be fraudulent, intentional or gross misconduct, or criminal (or if
Hammond’s employment with the Company is terminated for Cause (as defined in the
First Amended and Restated Employment Agreement between Hammond and the
Company)).


6)           In addition, pursuant to a separate agreement, Verle Hammond agrees
to and shall rescind and vacate, and if necessary forgive, cancel and forever
discharge, that certain obligation, loan and or promissory Note from the Company
(or Galen or GCC or any of their affiliates) in the amount of approximately
$57,332 from or dated on or about November 2008, in exchange for 30,000
additional shares of Preferred Stock in accordance with the terms of paragraph 3
above.  The Company and GCC hereby rescinds and vacates, and if necessary
forgives, cancels and forever discharges, Verle Hammond, Eleanor Hammond,
Anthony Hammond, Veronne Williams, Pamela Holmes, William Flaherty, Dudley
Patterson, Lenny Lessear, Lou Orlando, and Tim O’Shaugnessy and any of their
respective direct relatives from any existing obligations, loans or notes that
they may have to or in favor of the Company or GCC and such party similarly
forgive, cancel and forever discharge any obligations, loans or notes they have
with the Company and GCC.

              PA Amendment No. 1
 
2

--------------------------------------------------------------------------------

 


7)           All of the other terms and provisions of the Purchase Agreement
shall remain in full force and effect and all of the General Provisions of
Article XI shall be incorporated into and made a part of this Amendment.


IN WITNESS WHEREOF, Purchaser, GCC and Galen, the Company, intending to be
legally bound have each: (i) executed this Agreement, in the case of a natural
person, or (ii) caused this Agreement to be executed and delivered by their
respective officers thereunto duly authorized, all as of the date first written
above.


GALEN CAPITAL CORPORATION
   
By:
 
William Danielczyk,
Chairman



GCC CAPITAL GROUP, LLC
   
By:
 
William Danielczyk,
Chairman



INNOLOG HOLDINGS CORPORATION
   
By:
 
William Danielczyk,
Chairman



STOCKHOLDERS
         
   
 
   
Verle Hammond
 
Verle Hammond, individually under the
Employment Agreement
           
Eleanor Hammond
   


              PA Amendment No. 1
 
3

--------------------------------------------------------------------------------

 


   
 
  
Anthony Hammond
 
Veronne Williams
     
   
 
  
Pamela Holmes
 
Lenny Leassear
     
  
 
   
Gene Losa
 
Lou Orlando
     
 
 
   
Tim O'Shaughnessy
 
Dudley Patteson
     
   
   
William Flaherty
   

 
              PA Amendment No. 1

4

--------------------------------------------------------------------------------


 